     Case 2:20-cr-00579-SVW Document 872 Filed 08/19/21 Page 1 of 8 Page ID #:15402




 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11
       UNITED STATES OF AMERICA,             No. CR 20-00579-SVW-4
12
                        Plaintiff,           PRELIMINARY ORDER OF
13                                           FORFEITURE PURSUANT TO PLEA
                   v.                        AGREEMENT AS TO 4910 TOPEKA
14                                           DRIVE, TARZANA, CALIFORNIA
       TAMARA DADYAN,
15
                        Defendant.
16
17
18         Upon consideration of the application of Plaintiff, United
19    States of America, for a preliminary order of forfeiture
20    pursuant to the plea agreement of, and guilty plea to Counts
21    One, Twenty-four and Twenty-six of the First Superseding
22    Indictment entered by, defendant TAMARA DADYAN, and, good cause
23    appearing thereon, IT IS HEREBY ORDERED:
24
                               I. FORFEITABLE PROPERTY
25
           For the reasons set out below, any right, title and
26
      interest of defendant Tamara Dadyan in the following described
27
      property (hereinafter, the “Forfeitable Property”) is hereby
28
     Case 2:20-cr-00579-SVW Document 872 Filed 08/19/21 Page 2 of 8 Page ID #:15403




 1    forfeited to the United States.       The Court finds that the
 2    government has established the requisite nexus between the
 3    Forfeitable Property and the offenses described in Counts One,
 4    Twenty-four and Twenty-six of the First Superseding Indictment,
 5    which charge defendant with 18 U.S.C. § 1349 (conspiracy to
 6    commit wire fraud and bank fraud), 18 U.S.C. § 1028A(a)(1)
 7    (aggravated identity theft), and 18 U.S.C. § 1956(h) (conspiracy
 8    to commit money laundering).       The Forfeitable Property is more
 9    particularly described as:
10         a.    The real property located at 4910 Topeka Drive,
11    Tarzana, California, APN: 2176-029-031, more particularly
12    described as:
13         DESCRIPTION: THE LAND REFERRED TO HEREIN IS SITUATED IN THE
14
           COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AND IS
15
           DESCRIBED AS FOLLOWS:
16
           PARCEL 1:
17
           THOSE PORTIONS OF LOT 71 and 72 OF TRACT 2605, IN THE CITY
18
           OF LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA,
19
           AS PER MAP RECORDED IN BOOK 27 PAGE 55 ET SEQ. OF MAPS, AND
20
           THAT PORTION OF PARCEL "A” OF PARCEL MAP L.A. NO. 2015 AS
21
           PER MAP FILED IN BOOK 32 PAGE 19 OF PARCEL MAPS, IN THE
22
           OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, DESCRIBED AS
23
24         FOLLOWS:

25         BEGINNING AT A POINT IN THE CENTERLINE OF TOPEKA DRIVE, 40

26         FEET WIDE, AS SHOWN ON SAID MAP, DISTANT THEREON SOUTH 15°

27         10' 00" WEST 178.55 FEET FROM THE NORTHEASTERLY TERMINUS OF

28         THAT CERTAIN COURSE IN THE CENTERLINE OF TOPEKA DRIVE SHOWN

                                           2
     Case 2:20-cr-00579-SVW Document 872 Filed 08/19/21 Page 3 of 8 Page ID #:15404




 1         ON SAID MAP AS HAVING A BEARING OF NORTH 15° 10' 00" EAST
 2         AND LENGTH OP 1055.19 FEET;
 3         THENCE SOUTH 74° 50' 00" EAST 56.09 FEET TO THE BEGINNING
 4         OF A TANGENT CURVE, CONCAVE TO THE NORTHWEST, HAVING A
 5
           RADIUS OF 129.86 FEET;
 6
           THENCE EASTERLY ALONG SAID CURVE 128.40 FEET; TO THE TRUE
 7
           POINT OF BEGINNING;
 8
           THENCE TANGENT TO SAID CURVE NORTH 48° 30' 50" EAST 147.14
 9
           FEET TO THE BEGINNING OF A TANGENT CURVE, CONCAVE TO THE
10
           SOUTHEAST, HAVING A RADIUS OF 100.05 FEET;
11
           THENCE EASTERLY ALONG SAID CURVE, 125.14 FEET, A RADIAL
12
           LINE TO SAID POINT BEARS NORTH 30° 10' 46" EAST;
13
           THENCE NORTH 10° 52' 46" EAST 45.32 FEET;
14
15         THENCE SOUTH 84° 29' 18" EAST 182.82 FEET;

16         THENCE SOUTH 04° 13' 10" WEST 195.63 FEET TO A POINT IN A

17         CURVE CONCAVE WESTERLY HAVING A RADIUS OF 175.31 FEET; A

18         RADIAL LINE TO SAID POINT BEARS NORTH 62° 22' 50” EAST;

19         THENCE CONTINUING EASTERLY AND SOUTHERLY ALONG SAID CURVE
20         THROUGH A CENTRAL ANGLE OF 50° 06' 30" AN ARC DISTANCE OF
21         153.32 FEET;
22         THENCE TANGENT TO SAID CURVE SOUTH 22° 29' 20" WEST 63.38
23         FEET TO THE BEGINNING OF A TANGENT CURVE CONCAVE TO THE
24         NORTHWEST HAVING A RADIUS OF 375.00 FEET;
25
           THENCE SOUTHWESTERLY ALONG SAID CURVE, THROUGH A CENTRAL
26
           ANGLE OF 13° 52' 00" 90.76 FEET TO THE BEGINNING OF A
27
           REVERSE CURVE CONCAVE TO THE SOUTHEAST HAVING A RADIUS OF
28
           161.89 FEET;

                                           3
     Case 2:20-cr-00579-SVW Document 872 Filed 08/19/21 Page 4 of 8 Page ID #:15405




 1         THENCE SOUTHEASTERLY ALONG SAID CURVE, THROUGH A CENTRAL
 2         ANGLE OF 17° 46' 00" 50.20 FEET TO THE BEGINNING OF A
 3         REVERSE CURVE CONCAVE TO THE NORTHWEST HAVING A RADIUS OF
 4         75.69 FEET;
 5
           THENCE SOUTHWESTERLY AND WESTERLY ALONG SAID CURVE, THROUGH
 6
           A CENTRAL ANGLE OF 33° 58' 30" 44.88 FEET TO A POINT OF
 7
           CUSP IN THE NORTHERLY LINE OF SAID PARCEL "A" SAID
 8
           NORTHERLY LINE BEING A CURVE CONCAVE SOUTHWESTERLY HAVING A
 9
           RADIUS OF 30.00'; A RADIAL LINE TO SAID POINT BEARS SOUTH
10
           38° 26' 10" EAST;
11
           THENCE EASTERLY ALONG SAID CURVE THROUGH A CENTRAL ANGLE
12
           116° 31' 20" AN ARC DISTANCE OF 61.01 FEET;
13
           THENCE SOUTH 10° 54' 50" EAST 92.71 FEET;
14
15         THENCE SOUTH 80° 16' 17" WEST 20.00 FEET;

16         THENCE NORTH 31° 28' 33" WEST 120.33 FEET;

17         THENCE NORTH 22° 17' 48" WEST 20.00 FEET TO THE BEGINNING

18         OF A CURVE CONCAVE NORTHWESTERLY HAVING A RADIUS OF 55.69

19         FEET;
20         THENCE NORTHEASTERLY ALONG SAID CURVE THROUGH A CENTRAL
21         ANGLE OF 49° 06' 52" AN ARC DISTANCE OF 47.74 FEET TO THE
22         BEGINNING OF A REVERSE CURVE CONCAVE SOUTHEASTERLY HAVING A
23         RADIUS OF 181.89 FEET;
24         THENCE NORTHEASTERLY ALONG SAID CURVE THROUGH A CENTRAL
25
           ANGLE OF 17° 46' 00" AN ARC DISTANCE OF 56.40 FEET TO THE
26
           BEGINNING OF A REVERSE CURVE CONCAVE NORTHWESTERLY HAVING A
27
           RADIUS OF 355.00 FEET;
28

                                           4
     Case 2:20-cr-00579-SVW Document 872 Filed 08/19/21 Page 5 of 8 Page ID #:15406




 1         THENCE NORTHEASTERLY ALONG SAID CURVE THROUGH A CENTRAL
 2         ANGLE OF 12° 45' 16" AN ARC DISTANCE OF 79.03 FEET;
 3         THENCE NORTH 67° 12' 02" WEST 268.30 FEET;
 4         THENCE NORTH 15° 10' 00" EAST 43.00 FEET;
 5
           THENCE NORTH 47° 02' 30" WEST 175.00 FEET TO THE TRUE POINT
 6
           OF BEGINNING.
 7
           PARCEL 2:
 8
           THE RIGHT OF INGRESS AND EGRESS FOR SAID PROPERTY OVER A
 9
           ROADWAY EASEMENT FROM TOPEKA DRIVE OVER THAT PORTION OF LOT
10
           71, OF TRACT NO. 2605, IN THE CITY OF LOS ANGELES, COUNTY
11
           OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN
12
           BOOK 27, PAGE 55, ET SEQ., OF MAPS, IN THE OFFICE OF THE
13
           COUNTY RECORDER OF SAID COUNTY, INCLUDED WITHIN A STRIP OF
14
15         LAND 30.00 FEET IN WITH, LYING 15.00 FEET ON EACH SIDE OF

16         THE FOLLOWING DESCRIBED CENTER LINE:

17         BEGINNING AT THE SOUTHWESTERLY CORNER OF THE LAND CONVEYED

18         TO CIRELLA G. SMITH AND HUSBAND, BY DEED RECORDED JULY 8,

19         1943 AS INSTRUMENT NO. 118, IN BOOK 20132 PAGE 100,
20         OFFICIAL RECORDS, SAID CORNER BEING DISTANT 261.45 FEET
21         NORTHERLY FROM THE SOUTHWESTERLY CORNER OF LOT 71, SAID
22         TRACT 2605; THENCE NORMAL TO THE EASTERLY LINE OF TOPEKA
23         DRIVE, SOUTH 74° 50' 00” EAST 36.09 FEET TO THE BEGINNING
24         OF A TANGENT CURVE CONCAVE TO THE NORTHWEST HAVING A RADIUS
25
           OF 129.86 FEET; THENCE NORTHEASTERLY ALONG SAID CURVE,
26
           128.40 FEET; THENCE TANGENT TO SAID CURVE, NORTH 48° 30'
27
           50" EAST 147.14 FEET TO THE BEGINNING OF A TANGENT CURVE
28
           CONCAVE SOUTHERLY, HAVING A RADIUS OF 100.05 FEET; THENCE

                                           5
     Case 2:20-cr-00579-SVW Document 872 Filed 08/19/21 Page 6 of 8 Page ID #:15407




 1         EASTERLY ALONG SAID CURVE, 144.70 FEET; THENCE TANGENT TO
 2         SAID CURVE, SOUTH 48° 37' 10" EAST, 161.06 FEET TO THE
 3         BEGINNING OF A TANGENT CURVE CONCAVE WESTERLY, HAVING A
 4         RADIUS OF 175.31 FEET, THENCE SOUTHERLY ALONG SAID CURVE,
 5
           217.57 FEET; THENCE TANGENT TO SAID CURVE, SOUTH 22° 29'
 6
           20" WEST 42.15 FEET TO A POINT.
 7
      II. IMPLEMENTATION
 8
           IT IS FURTHER ORDERED as follows:
 9
           A.    Upon the entry of this Order, and pursuant to Fed. R.
10
      Crim. P. 32.2(b)(3) and 21 U.S.C. § 853, the United States
11
      Attorney General (or a designee) is authorized to seize the
12
      Forfeitable Property.
13
           B.    Upon entry of this Order, the United States is further
14
      authorized to conduct any discovery for the purpose of
15
      identifying, locating, or disposing of the Forfeitable Property
16
      subject to forfeiture pursuant to this Order, 21 U.S.C. § 853(m)
17
      and Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure.
18
      “Any discovery” shall include all methods of discovery permitted
19
      under the Federal Rules of Civil Procedure.
20
           C.    Upon entry of this Order (and at any time in the
21
      future after amendment of the applicable order of forfeiture in
22
      this matter), the United States Attorney General (or a designee)
23
      is authorized to commence any applicable proceeding to comply
24
      with statutes governing third party rights, including giving
25
      notice of this and any other Order affecting specific property.
26
      The following paragraphs shall apply to any ancillary proceeding
27
      conducted in this matter:
28

                                           6
     Case 2:20-cr-00579-SVW Document 872 Filed 08/19/21 Page 7 of 8 Page ID #:15408




 1               (1)   Pursuant to 21 U.S.C. § 853(n)(1) and
 2    Supplemental Rule G(4)(a)(iv)(C) of the Supplemental Rules for
 3    Admiralty or Maritime Claims and Asset Forfeiture Actions, the
 4    government shall forthwith publish for at least thirty (30)
 5    consecutive days on an official government website notice of
 6    this order and any other Order affecting the Forfeitable
 7    Property, and notice that any person, other than the defendant,
 8    having or claiming a legal interest in the property must file a
 9    petition with the Court within thirty (30) days of the
10    publication of notice or receipt of actual notice, whichever is
11    earlier.   The United States shall also, to the extent
12    practicable, provide written notice to any person known to have
13    an alleged interest in the Forfeitable Property.
14               (2)   Any person other than defendant TAMARA DADYAN
15    (“defendant”) asserting a legal interest in the Forfeitable
16    Property may, within thirty days of the publication of notice or
17    receipt of notice, whichever is earlier, petition the court for
18    a hearing without a jury to adjudicate the validity of his or
19    her alleged interest in the property, and for an amendment of
20    the order of forfeiture, pursuant to 21 U.S.C. § 853(n)(2).
21               (3)   Any petition filed by a third party asserting an
22    interest in the Forfeitable Property shall be signed by the
23    petitioner under penalty of perjury and shall set forth the
24    nature and extent of the petitioner’s right, title, or interest
25    in such property, the time and circumstances of the petitioner’s
26    acquisition of the right, title or interest in the property, any
27    additional facts supporting the petitioner’s claim, and the
28    relief sought. 21 U.S.C. § 853(n)(3).

                                           7
Case 2:20-cr-00579-SVW Document 872 Filed 08/19/21 Page 8 of 8 Page ID #:15409
